Opinion filed January 6,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00031-CV 
                                                    __________
 
                             JAMES
WARREN BRIGHT, Appellant
 
                                                             V.
 
                                   FRED
EARLY, ET AL, Appellee

 
                                   On Appeal from the 106th
District Court
                                                          Dawson
County, Texas
                                                Trial
Court Cause No. 09-07-18185
 

 
                                            M
E M O R A N D U M   O P I N I O N
            James
W. Bright sought $600,000 in damages from Fred Early, James Ramsey, and Richard
Aynes.  Bright alleged that the defendants had discriminated against him
because of his mental disability.  He further alleged that he was placed in a
general population cell; denied toilet paper, soap, a razor, and a shower; and
was once given the wrong medication while he was confined in the Smith Unit of
the Texas Department of Criminal Justice - Institutional Division and while the
defendants were employees of TDCJ - ID.  The trial court granted the
defendants’ motion to dismiss, found that Bright had not complied with the
requirements of Tex. Civ. Prac. &
Rem. Code Ann. §§ 14.001-.014 (Vernon 2002), determined that Bright’s
claims were frivolous, and dismissed his action.  We affirm.
            On
appeal, Bright contends that the trial court erred in dismissing his claims. 
We note that the record reflects that Bright failed to comply with the
requirements of Sections 14.004-.005.  Moreover, Bright failed to state an
actionable claim.         All of Bright’s arguments on appeal have been
considered, and each is overruled.  Bright has not established that the trial
court abused its discretion.
            The
order of the trial court is affirmed.
 
 
                                                                                                PER
CURIAM
 
January 6, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.